t c summary opinion united_states tax_court francisco martinez camarillo petitioner v commissioner of internal revenue respondent docket no 22992-09s filed date francisco martinez camarillo pro_se kevin w coy for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions the issues for decision are whether petitioner is entitled to the earned_income_tax_credit eitc and the additional_child_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in california when he filed his petition at the time of trial petitioner had lived with his girlfriend ms alejandre for years which included the year at issue ms alejandre is the biological mother of d z and j l the children have lived with petitioner since they were very young petitioner is not the biological father of d z or j l nor has petitioner adopted either child petitioner electronically filed his federal_income_tax return for he reported business income of dollar_figure on the return and his adjusted_gross_income was dollar_figure on his return petitioner claimed the eitc and the additional_child_tax_credit respondent disallowed both credits 1respondent concedes that petitioner is entitled to dependency_exemption deductions for d z and j l the court redacts the names of minor children see rule a discussion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 ii eitc sec_32 allows an eligible_individual an eitc against that individual’s income_tax_liability sec_32 provides limitations on the amount of the allowable credit based on certain percentages and amounts as determined by sec_32 generally the limitation amount is based on the amount of the taxpayer’s earned_income and whether the taxpayer has no qualifying children one qualifying_child or two or more qualifying children as defined in sec_152 sec_32 b and c 2petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his tax_liability under sec_152 the term qualifying_child means an individual who bears a relationship to the taxpayer described in paragraph an individual bears a relationship to a taxpayer for purposes of sec_152 if the individual is a child of the taxpayer or a descendant of such a child or a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 at trial petitioner testified that although the children had lived with him since they were very young he had taken no steps to adopt or otherwise legally recognize the children as his under the code d z and j l do not bear a relationship to petitioner therefore d z and j l are not petitioner’s qualifying children for purposes of the eitc under sec_32 individuals without qualifying children however may be eligible for an eitc if their earned_income is no greater than the amount that the code permits sec_32 b j see 128_tc_13 earned_income for purposes of the eitc includes wages and net_earnings_from_self-employment sec_32 sec_1_32-2 income_tax regs 3the children’s relationship to petitioner is the only factor of the qualifying_child test at issue revproc_2007_66 sec_3 2007_2_cb_970 lists the amounts used to determine the eitc for under sec_32 the revenue_procedure lists dollar_figure as the completed phaseout amount id the completed phaseout amount is the amount of adjusted_gross_income or if greater earned_income at or above which no credit is allowed id petitioner’s adjusted_gross_income and earned_income both exceeded the phaseout amount of dollar_figure for accordingly he is ineligible to claim an eitc under sec_32 as an individual without a qualifying_child for respondent’s determination is sustained iii additional_child_tax_credit subject_to limitations based on adjusted_gross_income sec_24 provides a credit with respect to each qualifying_child of a taxpayer a portion of the credit is refundable sec_24 the refundable portion of the credit is commonly referred to as the additional_child_tax_credit sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age as discussed above d z and j l are not petitioner’s qualifying children under sec_152 therefore petitioner does not have any qualifying children and is not entitled to the sec_24 additional_child_tax_credit for respondent’s determination is sustained to reflect the foregoing decision will be entered under rule
